Title: From Benjamin Franklin to Robert R. Livingston, 14 October 1782
From: Franklin, Benjamin
To: Livingston, Robert R.


Sir,
Passy, Oct. 14. 1782.
I have but just received Information of this Opportunity, and have only time allow’d to write a few Lines.
In my last of the 26th. past I mentioned that the Negociation for Peace had been obstructed by the Want of due Form in the English Commissions appointing their Plenipotentiaries. In that for treating with us, the Mentioning our States by their public Name had been avoided, which we objecting to, another is come of which I send a Copy inclosed. We have now made several preliminary Propositions, which the English Minister, Mr. Oswald has approved & sent to his Court. He thinks they will be approved there; but I have some Doubts. In a few Days however the answer expected will determine. By the first of these Articles the King of Great Britain renounces for himself and Successors all Claim and Pretension to Dominion or Territory within the thirteen United States; and the Boundaries are described as in our Instructions; except that the Line between Nova Scotia & New-England is to be settled by Commissioners after the Peace. By another Article the Fishery in the American Seas is to be freely exercis’d by the Americans wherever they might formerly exercise it while united with Great Britain. By another, the Citizens and Subjects of each Nation are to enjoy the same Protection & Privileges in each others Ports and Countries, respecting Commerce, Duties &c. that are enjoy’d by native Subjects. The Articles are drawn up very fully by Mr. Jay; who I suppose sends you a Copy. If not it will go by the next Opportunity. If these Articles are agreed to, I apprehend little Difficulty in the rest. Something has been mention’d about the Refugees and English Debts; but not insisted on, as we declar’d at once that whatever Confiscations had been made in America, being in Virtue of the Laws of particular States, the Congress had no Authority to repeal those Laws, and therefore could give us none to stipulate for such Repeal.
I have been honour’d with the Receipt of your Letters No. 14 & 15. I have also received two Letters from Mr. L R. Morris both dated the 6th. of July and one dated the 10th. of August inclosing Bills for



68,290.
Livres



  71,380 




  9,756 



In all
  149,426.
Livres


being intended for the Payment of Ministers Salaries for the two first Quarters of this Year. But as these Bills came so late that all those Salaries were already paid, I shall make no use of the Bills, but lay them by till farther Orders. And the Salaries of different Ministers not having all the same Times of falling due, as they had different Commencements, I purpose to get all their Accounts settled & reduced to the same Period, and send you the State of them; that you may be clear in future Orders. I see in one of the Estimates sent me that a Quarter’s Salary of a Minister is reckoned at 14,583 Livres; in the other it is reckon’d 16,667 livres. And the Bill for 9756 Livres is mentioned, as intended to pay a Ballance due on the Remittance of the 68,290. Livres. Being unacquainted with the State of your Exchanges I do not well comprehend this, and therefore leave the whole for the present as I have said above. Permit me only to hint for your Consideration, whether it may not be well hereafter to omit Mention of Sterling in our Appointments, since we have severed from the Country to which that Denomination of Money is peculiar; and also to order the Payment of your Ministers in such a Manner that they may know exactly what they are to receive, & not be subject to the Fluctuations of Exchange. If it is that which occasions the Difference between 14,583 for the first Quarter, & 16,667 for the second, it is considerable. I think we have no right to any Advantage by the Exchange, nor should we be liable to any Loss from it. Hitherto we have taken 15,000 Livres for a Quarter (subject however to the Allowance or Disallowance of Congress) which is lower than the Medium between those two Extreams.
The different Accounts given of Lord Shelburne’s Character with respect to Sincerity, induced the Ministry here to send over M. de Rayneval, Secretary of the Council, to converse with him, and endeavour to form by that Means a more perfect Judgment of what was to be expected from the Negociation. He was five or Six Days in England, saw all the Ministers, and return’d quite satisfy’d that they are sincerely desirous of Peace; so that the Negociations now go on, with some Prospect of Success. But the Court & People of England are very changeable. A little Turn of Fortune in their Favour sometimes turns their Heads; and I shall not think a speedy Peace to be depended on till I see the Treaties signed.
I am obliged to finish. With great Esteem I have the honour to be, Sir, Your most obedient and most humble Servant
B Franklin
Honble. Robt. R Livingston Esqe.
 
Endorsed: Letter 14 Oct 1782 Doct Franklin so far as relates to the mode of paying the salaries of Ministers referred to Mr Osgood Mr Rutledge Mr Wharton Dec. 27. 1782
